Citation Nr: 0100426	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  96-46 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
1992, for the grant of a 10 percent rating for hypertension.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1967 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in St. Paul, 
Minnesota which increased the evaluation for the veteran's 
service-connected hypertension from 0 to 10 percent, 
effective May 18, 1995.

The case returns to the Board following a remand to the RO in 
November 1998.  

In a July 2000 decision, the RO found that August 21, 1992 
was the proper effective date for the assignment of the 10 
percent rating for the veteran's hypertension.  As such, the 
issue pertaining to the effective date for the assignment of 
the 10 percent rating for hypertension is as stated on the 
title page of this decision.

The claim for entitlement to an increased evaluation for 
hypertension, currently rated as 10 percent disabling, will 
be held in abeyance pending completion of the development 
requested below in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.    

2.  In an August 1971 decision, the RO granted service 
connection for the veteran's hypertension, and assigned it a 
noncompensable disability rating.  The veteran did not appeal 
this decision.

3.  A claim for an increased evaluation for hypertension was 
received from the veteran on May 7, 1992.

4.  In a November 1992 decision, the RO denied the veteran's 
claim for a compensable evaluation for his hypertension.

5.  In a July 2000 decision, the RO found that VA had 
committed clear and unmistakable error in a November 1992 
decision and assigned an effective date of August 21, 1992 
for the 10 percent rating for hypertension.

6.  Subsequent to the August 1971 decision, there is no 
document of record which may be considered a claim for an 
increased rating for hypertension prior to May 7, 1992.

7.  It is not factually ascertainable that the veteran's 
hypertension met the criteria for a compensable disability 
rating during the one-year period prior to May 7, 1992.


CONCLUSION OF LAW

An effective date of May 7, 1992 for the grant of a 10 
percent evaluation for hypertension is for assignment.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 5110(a) and (b) (West 1991); 
38 C.F.R. §§  3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  To the extent that 
the changes may apply to the issue before the Board, review 
of the claims folder reveals that the RO's actions comply 
with the new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Legal Criteria:  Unless specifically provided otherwise, a 
claim reopened after final adjudication or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2000).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) 
and (2); Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).  See VAOPGCPREC 12-98 
(explaining that 38 C.F.R. § 3.400(o)(2) should be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty).  

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increased rating is effective from the date of claim.  If 
the increase occurred after the date of claim, the effective 
date of the increased rating is the date that an actual 
increase in disability is shown.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. 
App. 125 (1997); VAOPGCPREC 12-98.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  

The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  During the pendency of this 
claim, the schedular criteria for evaluation of the 
cardiovascular system were changed effective January 12, 
1998.  See 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
pt. 4).  Where law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

The rating criteria in effect for cardiovascular disorders 
prior to January 12, 1998 provided a 10 percent evaluation 
for hypertensive vascular disease (essential arterial 
hypertension) when diastolic pressure was predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent rating when diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).

Factual Background:  The veteran was released from his period 
of military service in May 1971.  His initial application for 
compensation was received in June 1971.  At that time, he 
requested service connection for hypertension.  In an August 
1971 decision, the RO granted service connection for the 
veteran's hypertension, and assigned it a noncompensable 
disability rating, effective May 26, 1971, the day following 
his separation from service.  The veteran did not appeal that 
decision.  

In a statement received in June 1974, the veteran indicated 
that he had been unable to obtain part time employment 
because of his high blood pressure.  He also indicated that 
he was glad to have a Civil Service job because his high 
blood pressure had rendered him unable to pass the physical 
examinations provided by civilian employers.  In a June 1974 
letter, the RO advised the veteran that he could submit 
medical evidence if he felt that the severity of his 
hypertension had increased.  Thereafter, the RO did not 
receive any response from the veteran.  

Reports of Contact dated in July 1978 indicated that the 
veteran had requested a 10 point Civil Service Preference 
letter and a memorandum rating to determine his eligibility.  
In a July 1978 decision, the RO denied the veteran's request 
for Civil Service Preference.  The RO held that the veteran's 
most recent VA examination had shown that he had blood 
pressure readings of 140/86, 152/96 and 144/80.  The RO also 
held that the veteran did not exhibit any residuals of a 
hypertension condition.

In a letter received on May 7, 1992, the veteran requested an 
increased evaluation for his hypertension.

In a statement in support of claim received on August 21, 
1992, D. Ness, M.D., reported that the veteran had 
hypertension with consistent systolic blood pressure readings 
of 140 to 170, and consistent diastolic blood pressure 
readings of 88 to 110.

In a November 1992 decision, the RO confirmed and continued 
the noncompensable evaluation for the veteran's hypertension.

In a statement in support of claim received in May 1995, the 
veteran requested an increased evaluation for his 
hypertension.

In June 1995, part of an unsigned and undated Preemployment 
Fitness for Duty Examination Report was associated with the 
claims folder.  This report showed that the veteran had blood 
pressure readings of 168/106, 168/110, 164/110 and 168/116.

In July 1995, private medical records from Parkway Family 
Physicians were associated with the claims folder.  These 
records reflected blood pressure readings of 180/110 in April 
1990 and 162/110 in October 1990.  The remainder of these 
records did not show that the veteran had diastolic blood 
pressure readings of 100 or more at any other time from 
September 1988 to June 1995.

In a September 1995 decision, the RO increased the evaluation 
for the veteran's hypertension from 0 to 10 percent, 
effective May 18, 1995.  The veteran timely appealed that 
decision.  In his October 1995 notice of disagreement and 
November 1995 substantive appeal, he maintained that the 
effective date for his hypertension should date back to his 
separation from service because he had had elevated blood 
pressure readings at that time.

In January 1996, VA outpatient treatment records, dated from 
August 1980 to January 1987, were associated with the claims 
folder.  These records showed that the veteran had blood 
pressure readings of 194/126, 164/116 and 164/118 in August 
1983, and 202/124 in January 1987.

Following the Board's remand, the RO secured additional 
medical records from Dr. Ness in December 1998.  These 
records showed that the veteran had blood pressure readings 
of 160/100 in March 1987 and 160/104 in October 1987.  The 
remainder of these records did not reflect diastolic blood 
pressure readings of 100 or more at any other time from 
January 1987 to April 1992.

In an April 2000 statement, the veteran's wife reported that 
the veteran had been using blood pressure medication since 
the early 1990's.

In a July 2000 decision, the RO found that its failure to 
consider certain VA and private medical evidence for the 
November 1992 rating decision constituted clear and 
unmistakable error.  It also found that the veteran's 
hypertension met the criteria for a 10 percent evaluation at 
the time of the decision based on that evidence.  The RO 
assigned an effective date of August 21, 1992 for the award 
of the 10 percent evaluation according to the date it 
received the claim.   

Analysis.  The applicable statutory and regulatory 
provisions, fairly construed, require the Board to look at 
all communications in the claims folder which may be 
interpreted as applications or claims--formal and informal--
for an increased evaluation for hypertension.  The Board is 
then required to review all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in the severity of the 
hypertension was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

The Board finds that the proper effective date for the grant 
of the 10 percent rating for the veteran's hypertension is 
May 7, 1992.  Following the issuance of the August 1971 
rating decision, the first communication that may be 
construed as a claim for an increase was received on that 
date.  In assigning an effective date of August 21, 1992, the 
RO apparently construed the statement from Dr. Ness as an 
informal claim.  However, as discussed above, the veteran's 
statement was received prior to receipt of the doctor's 
statement.  Accordingly, the May 7, 1992 correspondence is 
properly considered the claim for purposes determining the 
appropriate effective date for the increased evaluation.  
38 C.F.R. § 3.155.    

The Board will now review all evidence of record to determine 
the "earliest date as of which," within the year prior to 
the claim, May 7, 1991, an increase in the severity of the 
veteran's hypertension was ascertainable.  In this case, the 
medical records fail to disclose that the veteran had 
diastolic blood pressure readings of 100 or more from May 7, 
1991 to May 7, 1992.  As such, there are no medical records 
during this period which establish a factual basis that the 
hypertension met the criteria for a compensable evaluation.  
Therefore, May 7, 1992 is the earliest date for the 
assignment of the 10 percent evaluation for the veteran's 
hypertension.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

The Board acknowledges that the RO received a statement from 
the veteran in June 1974 indicated that his high blood 
pressure had prevented him from obtaining part time 
employment.  The RO advised the veteran that he could submit 
medical evidence if he felt that the severity of his 
hypertension had increased, but the veteran did not respond.  
Therefore, to the extent that the June 1974 statement 
constitutes a claim for an increase, the veteran failed to 
pursue it.  The Board also notes that the July 1978 Reports 
of Contact reflect that the veteran requested Civil Service 
Preference rather than an increased evaluation for his 
hypertension.  

The Board is aware that the veteran has contended that the 
grant of a 10 percent evaluation for his hypertension should 
date back to the time of his separation of service in 1971.  
However, the veteran did not appeal the April 1971 rating 
decision that assigned a noncompensable evaluation.  
Therefore, that decision is final.  38 U.S.C.A. §§ 7103, 
7104, 7105(c); 38 C.F.R. §§ 20.1100, 20.1103.  Previous 
determinations which are final and binding, including 
decisions as to degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  To assert a valid claim of clear and 
unmistakable error, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated; 
he must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  The 
mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 
(1994).  In light of the foregoing, the Board is of the 
opinion that the veteran has not alleged clear and 
unmistakable error with respect to the April 1971 rating 
decision.

In summary, the Board finds that the evidence supports an 
effective date of May 7, 1992 for the award of a 10 percent 
disability rating for hypertension.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. §§ 3.155, 
3.400.

ORDER

An effective date of May 7, 1992 for the award of a 10 
percent evaluation for hypertension is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

As noted above, the issue of entitlement to an increased 
evaluation for hypertension, rated as 10 percent disabling, 
was remanded by the Board in November 1998.  At that time, 
the Board instructed the RO to:

1)  Schedule the veteran for an examination to determine the 
severity of his hypertension;

2)  Ensure that the veteran received proper notice of the 
scheduling of the examination, and advise him of the effect 
of his failure to report for an examination under 38 C.F.R. 
§ 3.655; and

3)  If the veteran failed to report for the scheduled 
examination, to obtain copies of the notice to the veteran of 
the examination for inclusion in the claims folder, or have 
personnel at the Medical Center certify that the letter was 
sent to the veteran's most current address of record.

In this case, the Board is aware that, in a December 1998 
letter, the RO advised the veteran that he was being 
scheduled for a VA examination, that his claim would be 
considered complete if he failed to appear for the 
examination and that he would be notified in the near future 
of where and when to report for the examination.  The Board 
is also aware that the veteran failed to report for a VA 
examination which was scheduled January 1999.  However, the 
Board observes that it does not appear that the RO fully 
complied with the directives contained in the remand of 
November 1998.  In particular, there is nothing in the claims 
folder which shows that the VA Medical Center provided the 
veteran with notice of where and when to report for the 
examination.  Moreover, there is no indication that personnel 
at the VA Medical Center certified that a letter was sent to 
the veteran's most current address of record.

While the Board regrets further delay, the U.S. Court of 
Appeals for Veterans Claims has held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
severity of his hypertension.  The claims 
folder should be made available to the 
examiner prior to the examination.  The 
report of examination should include a 
detailed assessment of the severity of 
all manifestations of the veteran's 
hypertension.  All findings necessary to 
apply both the old and the new criteria 
of Diagnostic Code 7101 should be 
entered, and to that end, the examiner 
should be provided with the provisions of 
Diagnostic Code 7101, prior to and on or 
after January 12, 1998.  A complete 
rationale for any opinion expressed by 
the examiner should be provided.

2.  The RO should make certain that the 
VA Medical Center provides the veteran 
with proper notice of the scheduling of 
the examination.  The veteran should 
again be advised of the effect of his 
failure to report for an examination 
under 38 C.F.R. § 3.655.  If the veteran 
fails to report for the scheduled 
examination, the RO should obtain copies 
of the VA Medical Center's notice to the 
veteran of the examination for inclusion 
in the claims folder, or have personnel 
at the VA Medical Center certify that the 
letter was sent to the veteran's most 
current address of record.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of entitlement to an increased 
evaluation for hypertension, currently 
rated as 10 percent disabling.

If this benefit is not granted to the veteran's satisfaction, 
the veteran and his representative should be furnished a 
supplemental statement of the case and provided an 
opportunity to respond.

This case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

